Citation Nr: 0818202	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a 
splenectomy, claimed as a missing spleen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1955 to June 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by a Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO).  

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in March 2008.  The veteran and his brother 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran testified before the undersigned VLJ in March 
2008.  Specifically, the veteran stated that he was injured 
in 1956 at Elgin Field Number 9 in Florida when he fell off a 
trailer and was struck by another vehicle.  The veteran was 
subsequently hospitalized at Elgin Air Force Base Hospital 
(EAFBH), and it was determined that the veteran ruptured his 
spleen.  The veteran testified that his spleen was then 
surgically removed at EAFBH.  The veteran denied receiving 
any private treatment at that time.  The veteran indicated 
that he was placed on light duty for approximately one month 
following surgery, and that he was eventually able to resume 
regular duty activities.

The veteran's brother testified that he learned that the 
veteran was injured in service "in a letter or something 
like that," but was unable to recall the nature or extent of 
the veteran's injuries.

Associated with the claims file is a VA treatment note dated 
September 2003.  The veteran reported at that time that he 
was injured in a car accident in 1956 in service and had a 
splenectomy at the Elgin Air Force Base Hospital in Florida.  
Upon physical examination, the examiner noted that the 
veteran had a 21 centimeter long x 0.3 centimeter wide scar 
on the left side of the abdomen.  The impression was status-
post splenectomy, traumatic.

T. Hood, M.D. also submitted a statement to VA dated July 
2007.  Dr. Hood stated that the veteran was a patient of his 
and that the veteran "had his spleen removed in the past."  

The Board notes that the veteran's service treatment records 
(STRs) were destroyed in a fire at the National Personnel 
Records Center (NPRC) and are not available for review.  
However, the RO should contact the appropriate Federal agency 
and/or service department and request any and all treatment 
records from the Elgin Air Force Base Hospital pertaining to 
the veteran.  In addition, an effort should also be made to 
have the day reports reviewed for January to April of 1956 to 
see if there is any reference to the veteran's injury.  See 
BVA hearing transcript at 15.  These records should be 
associated with the veteran's claims file. 

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from December 12, 2005, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
Federal agency and/or service department 
to obtain any and all treatment records 
from the Elgin Air Force Base Hospital 
pertaining to the veteran.  Also request 
that the officer of the day reports from 
Eglin Air Force Base be reviewed for the 
period of time from January to April 1956 
to see if there is any reference to the 
injury that has been reported by the 
veteran.  The RO should associate all 
evidence obtained with the veteran's 
claims folder.  All efforts to obtain 
these records should be fully documented, 
and the Federal agency and/or service 
department should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from December 12, 2005, to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



